Citation Nr: 0319733	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative total 
left knee replacement, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1946 until 
January 1949.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a July 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Reno, Nevada.

Subsequent to the July 2000 rating decision, the claims file 
was transferred to the Cleveland, Ohio RO.

In his substantive appeal, the veteran expressed his desire 
for a hearing before a Member of the Board at the RO.  Such a 
hearing was scheduled in May 2003, but the veteran failed to 
report.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the present case, the veteran has not been advised by the 
VA, in specific terms, of the information and evidence 
necessary to substantiate his claim of entitlement to an 
increased rating for the service-connected residuals of a 
total left knee replacement.  Moreover, he has not been 
apprised of what evidence he is responsible for providing and 
what evidence, if any, the VA will obtain on his behalf.  
Such notice must be accomplished in order to comply with the 
VCAA and with Quartuccio.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Should the veteran submit any 
additional evidence in response to such 
correspondence, the RO should 
readjudicate the issues on appeal, 
considering any newly submitted evidence.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




